DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 16-35 is/are allowed on the basis of one (or some) of a number of arguments a presented.  Examiner has reviewed and considered the Board decision rendered in this case.
The following is an examiner's statement of reasons for allowance:

The content detection disclosed by the prior art of record, in general, does not include content (e.g., images, social media posts, videos, articles, websites, and/or a plethora of other information) may be selectively ranked based upon various factors, such as global rankings (e.g., importance/interest of content at a global level), local rankings (e.g., importance/interest of content to various local regions), and/or other factors.  The claims are being allowed after an updated search.

The prior art therefore does not disclose group a set of content into a plurality of content clusters; identify a plurality of topics from the plurality of content clusters, wherein each identified topic is identified from content of any one content cluster of the plurality of content clusters; and

generate a plurality of topic clusters corresponding to the plurality of identified topics, wherein each topic cluster comprises at least some of the content of the corresponding content cluster from which the topic of the topic cluster was identified; and

an executable ranking component stored in the memory and, when executed on the processor, is configured to:
assign a local ranking to each topic of the plurality of topic clusters based upon an importance of the topic of the topic cluster to one or more users within a local region.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 17-20, 22-28, and 30-35 are allowed because they depend from the independent claim(s) 16, 21, and 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154